Upon the original submission we were of the opinion that there was a total failure of proof of plaintiff's replication to defendant's (appellant's) admittedly good, and obviously sufficient, plea of the statute of limitations. So we held that the judgment should be reversed because of the refusal to give the duly requested general affirmative charge in appellant's favor. But the Supreme Court did not agree with us.
We come now to give consideration to the assignments of error, duly insisted upon, other than those treated in our first opinion.
So far as the admissibility of extracts from what is described as the "Blue Book" is concerned, we are of the opinion, and hold, that appellant is in no position to complain; it having made similar use of this book, as evidence, to that made the subject of its criticism here on the part of appellee.
The sale of the automobile in question was made for the appellant by one Jas. J. Nunn, shown to have been its agent from the time of said sale to the date of the trial. Nunn, testifying as a witness for appellant, denied ever saying to appellee that the automobile was a 1928 model. Therefore we do not think it was error to allow testimony that he did make such a representation, even after the consummation of the trade, as tending to impeach his testimony.
Then, too, testimony as to such representation after the date of sale was, we think, admissible as being a repetition of the same representation inducing the sale; this tending to evince the bad intent of the original false representation, and hence having a direct bearing upon the question of the propriety, vel non, of awarding punitive damages.
Or, it might be that testimony as to these, later (i. e. after the sale) repetitions of the representation alleged to have induced the sale, and to have been false, was admissible as having a bearing upon the time when appellee discovered the falsity of same; that is to say, Nunn might, by these repetitions, have kept the appellee from making the investigation, leading to the discovery of the fraud, which otherwise he might have made.
The court in its oral charge at least twice stated that, before the false representations could be made a basis of recovery, they should have been made at the time, or pending the negotiations, or made during the negotiations or trade of the automobile. Under the court's instructions it is clear that no statement of the witness Nunn was allowed to be considered a basis of recovery other than his statements, alleged, made during the negotiation of the trade.
Appellant's brief contains 101 typewritten pages; there are 147 alleged errors assigned. But what purports to be an "argument" in support of very many of these assignments of error, is no more than a repetition of the assignment. In fairness to counsel it ought to be said that that is, in many instances, true, because, obviously, there is nothing to be said in support of the assignment. Our observation is, Why make it?
We have given studious attention to all those assignments which by even a stretch of the rule, could be said to be insisted upon. We find none of them well taken.
The allegations in appellee's complaint were amply supported by the evidence. The oral charge of the court, in connection with the given charges, fully covered the law of the case. Cartwright v. Braly, 218 Ala. 49, 117 So. 477.
The requested written charges, which were refused, if not otherwise correctly so refused, were covered by charges given.
We find nowhere prejudicial error, and the judgment is affirmed.
Affirmed.